DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-9, 12-14, 16, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koyama US 2013/0076172 A1.
Koyama discloses, regarding claim 1, an electric motor assembly (see Fig. 1), the electric motor assembly comprising: an electric motor 6/7 having an output shaft 1 that extends along a central axis of the electric motor 6/7, the electric motor being operable to rotate the output shaft 1; a motor frame 3a that houses the electric motor 6/7 so that the output shaft 1 protrudes from an end of the motor frame 3a; a plate assembly (combination of elements 2, 3b, and 12) having a central opening (within 2) configured to receive the output shaft 1 therethrough, the plate assembly being coupleable about the output shaft 1 proximate to the end of the motor frame 3a and having a cavity (see cavity within 12) configured to house motor drive electronics 10 (see multiple electronic components within control element 12), the plate assembly (2, 3b, 12) further defining a duct 8 that extends between the central opening and one or more openings (see outlet of 8) on an outer radial wall of the plate assembly such that Re claim 2, wherein the plate assembly (2, 3b, 12) comprises an end-plate (outer wall of 12 in Fig. 1) and a mid-plate 3b disposed between the end-plate and the end of the motor frame 3a, the cavity defined in the end-plate (clearly shown in Fig. 1) Re claim 3, wherein the duct 8 is defined at least in part by the mid-plate 3b, at least a portion of the duct 8 extending generally perpendicular to the output shaft 1 (clearly shown in Fig. 1); Re claim 6, wherein the duct 8 extends circumferentially about the central axis (clearly shown in Fig. 1); Re claim 7, wherein a width of the duct 8 in a portion of the duct circumferentially about the central axis is different than a width of the duct 8 in a portion of the duct that extends between the central opening and the one or more openings on the outer radial wall (this is clearly shown in Fig. 1); Re claim 8, wherein the duct 8 is in fluid communication with the fan 9 via an axial channel defined in the plate assembly (2, 3b, 12) about the output shaft 1; Re claim 9, wherein the plate assembly (2, 3b, 12) has one or more heat sink fins 11 extending from an outer surface thereof and configured to dissipate heat.
Koyama discloses, regarding claim 12, a plate assembly (combination of elements 2, 3b, and 12) configured for use with an electric motor assembly (combination of elements 1, 3a, 6, and 7), the plate assembly comprising: a central opening (within 2) configured to receive an output shaft 1 of the electric motor assembly therethrough, the plate assembly (2, 3b, 12) coupleable about the output shaft 1 Re claim 13, wherein the plate assembly (2, 3b, 12) comprises an end-plate (outer wall of 12 in Fig. 1) and a mid-plate 3b disposed between the end-plate and the end of the motor frame 3a, the cavity defined in the end-plate (clearly shown in Fig. 1); Re claim 14, wherein the duct 8 is defined at least in part by the mid-plate 3b, at least a portion of the duct 8 extending generally perpendicular to the output shaft 1 (clearly shown in Fig. 1); Re claim 16, wherein the duct 8 extends circumferentially about the central axis (clearly shown in Fig. 1); Re claim 17, wherein the duct 8 is in fluid communication with the fan 9 via an axial channel defined in the plate assembly (2, 3b, 12) about the output shaft 1; Re claim 19, wherein the plate assembly (2, 3b, 12) has one or more heat sink fins 11 extending from an outer surface thereof and configured to dissipate heat.



Claims 1-3, 6-14, 16, 17, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu 10,788,051.
Wu discloses, regarding claim 1, an electric motor assembly 111-115, the electric motor assembly 111-115 comprising: an electric motor 112/113 having an output shaft 114 that extends along a central axis of the electric motor 112/113, the electric motor being operable to rotate the output shaft 114; a motor frame 111/115 that houses the electric motor 112/113 so that the output shaft 114 protrudes from an end of the motor frame 111/115; a plate assembly (combination of elements 12, 15, 124) having a central opening (within 124) configured to receive the output shaft 114 therethrough, the plate assembly (12, 15, 124) being coupleable about the output shaft 114 proximate to the end of the motor frame 111/115 and having a cavity (see cavity within 15) configured to house motor drive electronics (multiple electronic components within control box 15), the plate assembly (12, 15, 124) further defining a duct (see duct between 111 and 12) that extends between the central opening (of 124) and one or more openings 121 on an outer radial wall of the plate assembly such that the duct is at least partially disposed between the electric motor 112/113 and the motor drive electronics (15); and a fan 14 configured to direct air over a surface of the plate assembly (12, 15, 124) wherein operation of the fan 14 causes air to flow through the duct (between 111 and 12) and to exit out of said one or more openings 121, to thereby inhibit heat transfer between electric motor 112/113 and the motor drive electronics (15); Re claim 2, wherein the plate assembly (12, 15, 124) comprises an end-plate (see cap at right end of Fig. 2) and a mid-plate 124 disposed between the end-plate and the end of the motor frame 111/115, the cavity defined in the end-plate (clearly shown in Fig. 2); Re claim 3, Re claim 6, wherein the duct extends circumferentially about the central axis (clearly shown in Figs. 2-3); Re claim 7, wherein a width of the duct in a portion of the duct circumferentially about the central axis is different than a width of the duct in a portion of the duct that extends between the central opening and the one or more openings on the outer radial wall (the duct extends from 124 to area between 111 and 12, as best shown in Fig. 2, and it clearly meets these limitations); Re claim 8, wherein the duct is in fluid communication with the fan 14 via an axial channel defined in the plate assembly (12, 15, 124) about the output shaft 114; Re claim 9, wherein the plate assembly (12, 15, 124) has one or more heat sink fins 151 extending from an outer surface thereof and configured to dissipate heat; Re claim 10, further comprising a shroud cover (see cap at right end of Fig. 2) removably disposable over the plate assembly (12, 15, 124) and fan 14; Re claim 11, wherein the fan 14 is coupled to the output shaft 114 so that the plate assembly (12, 15, 124) is disposed between the fan 14 and the motor frame 111,115.
Wu discloses, regarding claim 12, a plate assembly (combination of elements 12, 15, 124) configured for use with an electric motor assembly 111-115, the plate assembly comprising: a central opening (within 124) configured to receive an output shaft 114 of the electric motor assembly therethrough, the plate assembly (12, 15, 124) coupleable about the output shaft 114 proximate to an end of the motor frame 111/115 of the electric motor assembly and having a cavity (within 15) that houses motor drive electronics (see multiple electronic components within control box 15), and a duct (see Re claim 13, wherein the plate assembly (12, 15, 124) comprises an end-plate (see cap at right end of Fig. 2) and a mid-plate 124 disposed between the end-plate and the end of the motor frame 111/115, the cavity defined in the end-plate (clearly shown in Fig. 2); Re claim 14, wherein the duct (extending from 124 to area between 111 and 12, best shown in Fig. 2) is defined at least in part by the mid-plate 124, at least a portion of the duct extending generally perpendicular to the output shaft 114 (clearly shown in Fig. 2); Re claim 16, wherein the duct extends circumferentially about the central axis (clearly shown in Figs. 2-3); Re claim 17, wherein the duct is in fluid communication with the fan 14 via an axial channel defined in the plate assembly (12, 15, 124) about the output shaft 114; Re claim 19, wherein the plate assembly (12, 15, 124) has one or more heat sink fins 151 extending from an outer surface thereof and configured to dissipate heat.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Koyama US 2013/0076172 A1.
Koyama discloses the general conditions of the claimed invention except for the express disclosure of the duct having a width of at least about ¼ inch. Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the assembly with these parameters since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05 II - Optimization of Ranges).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wu 10,788,051.
Wu discloses the general conditions of the claimed invention except for the express disclosure of the duct having a width of at least about ¼ inch. Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the assembly with these parameters since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05 II - Optimization of Ranges).

Allowable Subject Matter
Claims 4, 5, 15, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record in the attached form 892 and not relied upon is considered pertinent to applicant's disclosure. The Nel, Williams, Willits, and Ghiotto references all showed motors with cooling fans, but not the correct plate/duct structure. The Vadillo and Henry references simply didn’t show enough details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746